  Case 1:21-mj-00410-PJG ECF No. 46, PageID.225 Filed 08/07/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

       Plaintiff,
                                                           Hon. Phillip J. Green
v.
                                                           Case No. 1:21-mj-00410
MARQUISE BROOKS,

      Defendant.
________________________________/

                             ORDER OF DETENTION

      This matter is before the Court on the government’s motion for pretrial

detention. Defendant has been charged in a Criminal Complaint with conspiracy to

possess with intent to distribute and to distribute controlled substances in violation

of 21 U.S.C. §§ 846 (a)(1) and 841 (a)(1); and use of a communication facility to

facilitate drug trafficking offenses in violation of 21 U.S.C.§843(b). Given that

probable cause was found in a preliminary hearing and the nature of the charges,

there is a statutory rebuttable presumption in favor of detention.

      The government sought defendant’s detention on the basis the he is a danger

to the community, 18 U.S.C. § 1342(f)(1), and that he poses a risk of non-appearance,

18 U.S.C. § 3142(f)(2)(A).    The Court conducted a hearing on August 6, 2021, at

which defendant was represented by counsel.

      Having considered the information presented at the hearing, the parties’ oral

submissions, and the information in the Pretrial Services Report, and for the reasons

stated on the record the Court finds that defendant has rebutted the presumption of
  Case 1:21-mj-00410-PJG ECF No. 46, PageID.226 Filed 08/07/21 Page 2 of 2




detention regarding risk of non-appearance, but not as to danger to the community.

The Court also finds, as explained on the record, that the government has sustained

its burden by clear and convincing evidence that he is a danger to the community.

Further, the Court finds that there is no condition or combination of conditions of

release that will ensure the safety of the community. Accordingly,

      IT IS ORDERED that defendant is committed to the custody of the Attorney

General pending trial.

      DONE AND ORDERED on August 7, 2021.


                                                    /s/ Phillip J. Green
                                                   PHILLIP J. GREEN
                                                   United States Magistrate Judge




                                         2
